Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 1 of 37




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 2 of 37




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                        eo
                      ffic
                  yO
                 op
              lC
           icia
        off
      Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 3 of 37




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                        eo
                      ffic
                  yO
                 op
              lC
           icia
        off
      Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 4 of 37




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                               ist
                                            sD
                                         es
                                       rg
                                    Bu
                                  n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                yO
              op
           C
         ial
    o ffic
 Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 5 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 6 of 37
                                                                       ss
                                                                 r g e
                                                              u
                                                         lynB
                                                   a r i
                                              fM
                                        e  o
                                   f fic
                             y  O
                         o p
                    l  C
               icia
         o f f
    Un
                                                                    ss
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 7 of 37

                                                               rg e
                                                            u
                                                       lynB
                                                 a r i
                                            f  M
                                      e  o
                                  ffic
                              y O
                         o  p
                        C
                 i  al
           f f ic
         o
    Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 8 of 37
                                                                       ss
                                                                 r g e
                                                              u
                                                         lynB
                                                   a r i
                                              fM
                                        e  o
                                   f fic
                             y  O
                         o p
                    l  C
               icia
         o f f
    Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 9 of 37
                                                                      ss
                                                                 rg e
                                                              u
                                                         lynB
                                                   a r i
                                             f M
                                        e o
                                   f fic
                             y  O
                         o p
                    l  C
               icia
         o f f
    Un
     Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 10 of 37                                  10/25/2019 8:20 AM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37956260
                                                                                                                  By: Kevin Childs
                                                                                                      Filed: 10/25/2019 8:20 AM

                                                    CAUSE NO. 2019-71584

   STEVEN WALTERS,                                                   IN THE DISTRICT COURT
   Plaintiff

   V.
                                                                     334TH JUDICIAL DISTRICT




                                                                                          k
   ALLSTATE VEHICLE AND




                                                                                       ler
   PROPERTY INSURANCE COMPANY
   AND ALLEN COLBERT,




                                                                                    tC
   Defendants                                                        HARRIS COUNTY, TEXAS




                                                                                ric
        DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                             ist
                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                         es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY



                                                                     rg
AND ALLEN COLBERT, Defendants in the above styled and numbered cause of action, and in
                                                                     Bu
response to the complaints filed against them, would respectfully show unto this Honorable Court
                                                                    n
                                                           ily

and Jury as follows:
                                                           ar
                                                          M




                                                               I.
                                                     of




                                                    GENERAL DENIAL
                                                 e
                                           ffic




          At this time, Defendants assert a general denial to Plaintiff’s Original Petition and all
                                       O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                   y
                                op




and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and
                           C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                       ial
                   fic




the State of Texas.
            of




                                                               II.
          Un




                                                    SPECIFIC DENIALS

          Plaintiff’s claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.



 Walters vs. Allstate, et al.                                                                        Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0484643705.1
     Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 11 of 37



          Plaintiff failed to comply with certain conditions precedent to the policy prior to filing this

lawsuit.

          Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.




                                                                                        k
                                                                                     ler
          Plaintiff’s claims are barred, in whole or in part, because the losses alleged by Plaintiff was




                                                                                  tC
proximately caused in whole or in part by the fault, negligence, or failure to mitigate damages by Plaintiff.




                                                                              ric
          Defendants hereby give notice that it intends to rely upon such other defenses as may become




                                                                           ist
                                                                        sD
available or apparent during the course of discovery and thus reserve the right to amend this answer.




                                                                      es
                                                            III.



                                                                   rg
          Pursuant to Texas Rules of Civil Procedure, Defendants request that Plaintiff disclose
                                                                   Bu
within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                                 n
                                                            ily

through (l).
                                                           ar
                                                          M




          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                     of




Defendants further request disclosure of any and all documents, electronic information, and
                                                 e
                                           ffic




tangible items that you have in your possession, custody or control and which may be used to
                                       O




support your claims or defenses.
                                   y
                                op




                                                           IV.
                           C




          Defendants formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                       ial
                   fic




Procedure and tenders the jury fee.
            of




                                                           V.
          Un




                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.



 Walters vs. Allstate, et al.                                                                      Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0484643705.1
     Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 12 of 37



21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendants pray that the Plaintiff recover nothing

of and from Defendants by reason of this suit, that Defendants be discharged without delay, with costs of




                                                                                     k
                                                                                  ler
court, and for such other and further relief, both general and special, at law and in equity, to which




                                                                               tC
Defendants may be justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                           ric
                                                                        ist
                                                                     sD
                                                                    es
                                                                 rg
                                                                Bu
                                                               n
                                                           ily
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Walters vs. Allstate, et al.                                                                   Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0484643705.1
     Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 13 of 37



                                                                Respectfully submitted,

                                                                SUSAN L. FLORENCE & ASSOCIATES




                                                                                         k
                                                                                      ler
                                                                KIMBERLY BLUM




                                                                                   tC
                                                                TBN: 24092148




                                                                               ric
                                                                811 Louisiana St Ste 2400
                                                                Houston, TX 77002-1401




                                                                            ist
                                                                HoustonLegal@allstate.com




                                                                         sD
                                                                (713) 336-2812
                                                                (877) 684-4165 (fax)




                                                                      es
                                                                   rg
                                                                ATTORNEY FOR DEFENDANTS
                                                                Bu
                                            CERTIFICATE OF SERVICE
                                                               n
                                                           ily

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the
                                                           ar



original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and
                                                          M




correct copy of Defendants' Original Answer has been delivered to all interested parties on the 25th day of
                                                     of
                                                 e




October, 2019, to:
                                           ffic
                                       O




MICHELLE C. LE
State Bar No. 24085427
                                   y




LAW OFFICES OF MICHELLE C. LE, PLLC
                                op




16170 Jones Maltsberger Rd., Ste. 108
                           C




San Antonio, Texas 78247
Telephone: (210) 491-2054
                       ial




Facsimile: (210) 349-9983
                   fic




michelle.le@lelawoffices.com
            of
          Un




ATTORNEY FOR PLAINTIFF                                          VIA E-SERVE




                                                                KIMBERLY BLUM


 Walters vs. Allstate, et al.                                                                      Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0484643705.1
    Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 14 of 37                            10/26/2019 8:59 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37992241
                                                                                                        By: SIMONE MILLS
                                                                                              Filed: 10/28/2019 12:00 AM

                                         CAUSE NO. 2019-71584

   STEVEN WALTERS,                                      IN THE DISTRICT COURT
   Plaintiff

   V.
                                                        334TH JUDICIAL DISTRICT
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY
   AND ALLEN COLBERT,
   Defendants                                           HARRIS COUNTY, TEXAS

                 NOTICE OF ELECTION OF LEGAL RESPONSIBILITY
                             FOR ALLEN COLBERT

        TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Defendant ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY (“Allstate”) and files its Election of Legal Responsibility for ALLEN COLBERT

under Section 542A.006 of the Texas Insurance Code (“Election”) as follows:

                                    I.         BACKGROUND

        Plaintiff filed a claim with Allstate. The claim was adjusted by one or more individuals at

Allstate’s request, including Defendant, ALLEN COLBERT. Plaintiff subsequently filed this

action naming as defendants Allstate and ALLEN COLBERT.

        For purposes of this Election, ALLEN COLBERT was an Allstate “agent” under Texas

Insurance Code section 542.A.001, which defines the term “agent” as an employee, agent,

representative, or adjuster who performs any act of Allstate’s behalf.       See TEX. INS. CODE

542A.001.

                                         II.    ELECTION

        Under section 542A.006(a) of the Texas Insurance Code, Allstate hereby elects to accept

legal responsibility for whatever liability ALLEN COLBERT might have to Plaintiff for ALLEN

COLBERT’s acts or omissions related to Plaintiff’s claims subject of this suit.
                                                                                                 PAGE 1
    Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 15 of 37



       By this pleading, Plaintiff has provided written notice of Allstate’s election of ALLEN

COLBERT.

                            III.   DISMISSAL WITH PREJUDICE

       As statutorily mandated, under section 542A.006(c) of the Texas Insurance Code and based

on Allstate’s election, this Court “shall dismiss” this action against ALLEN COLBERT with

prejudice. See TEX. INS. CODE 542A.006(c).

       Allstate hereby requests the Court enter all such documents necessary to effectuate this

dismissal with prejudice.

                                                   Respectfully submitted,


                                                   SUSAN L. FLORENCE & ASSOCIATES




                                                   KIMBERLY BLUM
                                                   TBN: 24092148

                                                   811 Louisiana St Ste 2400
                                                   Houston, TX 77002-1401
                                                   HoustonLegal@allstate.com
                                                   (713) 336-2812
                                                   (877) 684-4165 (fax)

                                                   ATTORNEY FOR DEFENDANTS




                                                                                        PAGE 2
    Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 16 of 37



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 26th day of October, 2019, to:

MICHELLE C. LE
State Bar No. 24085427
LAW OFFICES OF MICHELLE C. LE, PLLC
16170 Jones Maltsberger Rd., Ste. 108
San Antonio, Texas 78247
Telephone: (210) 491-2054
Facsimile: (210) 349-9983
michelle.le@lelawoffices.com

ATTORNEY FOR PLAINTIFF




                                                     KIMBERLY BLUM




                                                                                            PAGE 3
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 17 of 37

                 2019-71584 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 18 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 19 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 20 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 21 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 22 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 23 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 24 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 25 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 26 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 27 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 28 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 29 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 30 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 31 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 32 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 33 of 37




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 34 of 37

                 2019-71584 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 35 of 37

                 2019-71584 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 36 of 37




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                         eo
                      ffic
                   yO
                op
              lC
           icia
         off
      Un
Case 4:19-cv-04243 Document 1-3 Filed on 10/28/19 in TXSD Page 37 of 37




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                          sD
                                        esrg
                                      Bu
                                  lyn
                               ari
                            fM
                         eo
                      ffic
                   yO
                 op
              lC
           icia
         off
      Un
